Citation Nr: 0504888	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased disability rating for 
service-connected opiate dependence, currently evaluated as 
noncompensably disabling.

3.  Entitlement to a total disability rating on the basis of 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Legal Aid Society of Greater 
Cincinnati


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 27, 1979 to 
March 20, 1980.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

Procedural history

In January 1995, the RO denied service connection for a 
psychiatric disorder.  In April 1998, the RO received the 
veteran's request to reopen the claim.  In a November 1998 
rating decision, the RO declined to reopen the previously 
denied claim absent new and material evidence.  However, in 
the same November 1998 rating decision, the RO granted 
service connection for opiate dependence and awarded a 
noncompensable disability rating therefor.  The veteran 
disagreed with the November 1998 rating decision, both as to 
the rating assigned his opiate dependence, and as to the RO's 
refusal to reopen his previously denied claim of entitlement 
to service connection for a psychiatric disorder.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 1999.  

In February 2002, the Board reopened the psychiatric claim 
and remanded both claims for further evidentiary development.  
In June 2003, after the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) that confirmed and continued the previous 
denials.  

Independent of the above, the veteran disagreed with a March 
1999 RO rating decision that denied TDIU.  The RO issued a 
statement of the case (SOC) in July 2001.  The Board reviewed 
the veteran's claim folder in conjunction with its February 
2002 decision and determined that a timely substantive appeal 
as to that issue had not been received.  See the Board's 
February 5, 2002 decision, pages 4-5.  The Board wrote to the 
veteran in November 2003, with a copy to his attorney, and 
offered him the opportunity to submit evidence showing that a 
substantive appeal was in fact filed on time.  In January 
2004, the veteran's attorney submitted a copy of a 
substantive appeal (VA Form 9) referencing the issue of 
entitlement to TDIU, with a stamp showing that it had been 
received by VA on August 31, 2001.  
[The Board observes that this form was evidently filed at the 
VA office in Cincinnati rather than the RO in Cleveland, but 
sees no reason to dispute that the document was filed in an 
appropriate VA office.  Cf. 38 C.F.R. § 20.300 (2004).]  The 
Board  accepts this document as proof of timely receipt by VA 
of the veteran's substantive appeal.  See 38 U.S.C.A. § 7105 
(West 2002).  Accordingly, the TDIU issue is before the Board 
on appeal.

Upon review of the veteran's VA Form 9, presumed to have been 
received in August 2001, the Board noted the veteran's 
request for a personal hearing.  In February 2004, the Board 
again remanded the case so that such a hearing could be 
arranged.  The RO scheduled a hearing for October 2004; 
however, a notation in the claim file indicates that the 
veteran's attorney called on the day of the hearing to cancel 
it.  There is no indication that the veteran or his attorney 
have asked to have the hearing rescheduled.  Accordingly, the 
Board will proceed with its disposition of the case.  

Issues not on appeal

The Board's February 2002 decision included decisions on the 
merits as to the issues of the veteran's entitlement to 
increased ratings for service-connected left femur fracture 
residuals and a low back disorder.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2004).  Accordingly, those 
matters will be addressed no further herein.

Other matters

Certain facts bearing on this appeal have changed during the 
course of the appeal.  For the sake of completeness, and to 
avoid possible confusion, the Board will briefly state the 
current status as to the veteran's competence and 
representation. 

Competence

At the time of its February 2002 decision, the veteran had 
been adjudicated to be incompetent for VA purposes.  Since 
that time, in a September 2003 rating decision, the veteran 
was found competent.

Representation

The Board also notes that it appeared at the time of the 
February 2002 remand that  the veteran's representative had 
withdrawn.  However, in subsequent communications, most 
recently in January 2004, the Board has received 
correspondence from the representative indicating ongoing 
legal representation.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports the conclusion that the veteran does not have an 
acquired psychiatric disorder (other than previously service-
connected opiate dependence).  

2.  The medical evidence of record indicates that the 
veteran's service-connected opiate dependence is not 
currently productive of any significant social or 
occupational impairment.

3.  Service connection has been granted for  post operative 
residuals, left femur fracture (evaluated 10 percent 
disabling); donor site scar, left iliac crest (10 percent; 
mechanical low back pain (10 percent); opiate dependence 
(noncompensable); and surgical scars, left thigh 
(noncompensable).  The combined disability rating is 
30 percent.     

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a higher compensable disability rating 
for opiate dependence have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9326 (2004).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disability; entitlement to an increased 
disability rating for service-connected opiate dependence; 
and entitlement to TDIU. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four elements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 1998 rating decision, by the 
December 1998 SOC, and by the July 2001 and June 2003 SSOCs 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection and 
increased disability ratings.  See Suttman v. Brown, 5 Vet. 
App. 127 (1993) [a claim for TDIU shares the essential 
characteristics of a claim for an increased rating].  The 
letter also enumerated the evidence already received, and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2002 VCAA letter, the RO informed the veteran that the 
RO would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies[...]  We will also assist 
you by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2002 letter told the veteran to "Please identify 
the names, addresses and approximate dates of treatment by 
any health care providers who may possess additional records 
pertinent to you claims and that are not already of record."  
The veteran was also informed that, if he had any private 
medical records that he wanted VA to obtain for him, he 
should complete release forms with the appropriate 
information.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the June 2002 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that he "Tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than that specifically 
requested by the RO.

The Board finds that the June 2002 letter properly notified 
the veteran and his representative of the information and 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran, and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letter requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claims were initially adjudicated by the RO in 
November 1998 and March 1999, prior to the enactment of the 
VCAA in November 2000.  Thus, furnishing the veteran with 
VCAA notice prior to the initial adjudication of his claims 
was both legally and practically impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in June 2002, the 
veteran was afforded ample time to respond, and the RO 
readjudicated the increased rating and service connection 
claims in a June 2003 supplemental statement of the case.  
Thus, any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's February 2002 
remand, the veteran underwent a VA examination, the results 
of which are reported below.  In addition, the RO requested 
and obtained the veteran's service medical records and his VA 
outpatient treatment records.  The RO also obtained the 
veteran's Social Security Administration (SSA) records.  The 
veteran was also afforded VA examinations in 1994, 1996, 
1998, 2000 and 2003.  There is no indication that there 
exists any evidence that has a bearing on this case that has 
not been obtained.

Although in its February 2002 remand, the Board specifically 
requested evaluation by a psychologist in addition to a 
psychiatric examination, it appears that only a psychiatric 
examination was conducted.  Nevertheless, the Board finds 
that its remand has in fact been substantially complied with.  
This is because the report of a February 2002 
hospitalization, which was not known to the Board at the time 
of its remand, reveals that a psychological evaluation was 
conducted and that this information was available for review 
by the March 2003 psychiatric examiner.  
See 38 C.F.R. § 3.326(b) [any examination report may be 
accepted for rating a claim].   The Board therefore believes 
that the concerns voiced by the Court in Stegall v. West, 11 
Vet. App. 268 (1998) are not applicable here.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  While he requested a BVA hearing, his 
representative notified the RO in October 2004 that the 
veteran wished to cancel the hearing.  Since that time the 
Board has not received a request for another hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.

The veteran is seeking service connection for a psychiatric 
disorder other than opiate dependence.  He essentially 
asserts that he became depressed as a result of his service-
connected disabilities. 

Pertinent Law and Regulations 

Direct service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Analysis 

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that an acquired psychiatric disorder was neither 
incurred in service nor as a result of a service-connected 
disability.

As discussed above, the initial element which must be met in 
order for service connection to be established is a current 
disability.  For reasons stated below, the Board concludes 
that the veteran does not have a current acquired psychiatric 
disability that is recognized by VA for compensation 
purposes, other than the previously service-connected opiate 
dependence.  

The record includes a huge number of differing psychiatric 
diagnoses.  These include, inter alia, opiate dependence, 
personality disorder, schizophrenia, schizoaffective 
disorder, post-traumatic stress disorder (PTSD), somatization 
disorder, mood disorder, anxiety disorder, dysthymia, chronic 
pain disorder, attention deficit disorder, impulse control 
disorder, cognitive disorder and factitious disorder.  The 
Board remanded this issue in February 2002 for the specific 
purpose of reconciling the numerous and conflicting diagnoses 
of record, which encompass virtually every type of major 
psychiatric diagnosis, as well as no diagnosis.  See the 
Board's discussion on pages 34-37 of its February 5, 2002 
decision.  

In response to the Board's February 2002 remand, the RO 
obtained a VA psychiatric examination and opinion in March 
2003 that addresses the questions of whether the veteran has 
a psychiatric disorder other than opiate dependence, and if 
so, whether that disorder is related to his military service 
or to a service-connected disability.  

The March 2003 examiner concluded that the veteran suffered 
from opioid dependence that is currently in sustained partial 
remission, as well as malingering and a personality disorder.  
The examiner's opinion was that the personality disorder 
accounted for the veteran's disorganized speech patterns, his 
paranoid ideation, his recurrent pattern of conflict with 
authority figures and a recurrent pattern of deliberate 
deception.  This pattern of deception was also said to be 
influenced by and seriously obfuscated by the seeking of 
prescription controlled substances and compensation.  

The March 2003 examiner specifically addressed other 
diagnoses contained in the record and found that the 
diagnostic uncertainty demonstrated by the varied diagnoses 
was primarily due to deliberate distortion on the part of the 
veteran due to his opiate addiction and his personality 
disorder.  The examiner reasoned that the veteran's 
psychiatric treatment history consisted of a variety of in-
patient admissions, generally precipitated by complaints of 
depression.  However, after admission, the treatment episodes 
seem to be dominated by arguments over medications, with the 
veteran seeking opioids, analgesics, benzodiazepines and 
stimulants, and, with the staff resisting such treatment.  
The examiner concluded that such a pattern of difficult 
behavior frequently indicates a personality disorder, and 
that in this case, it reflects the veteran's addiction as 
well as a personality disorder.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds the March 2003 examiner's diagnosis and 
opinion extremely logical and persuasive, in that he 
accounted for essentially all of the divergent diagnoses and 
he provided thorough reasoning in support of his conclusions.  
The Board finds it notable that no other opinion of record so 
thoroughly links the veteran's complaints, behavior and 
reported symptomatology to a set of coherent diagnoses, and 
no other opinion of record is as well reasoned.  

Moreover, the March 2003 examiner's findings are congruent 
with, and are supported by, much other medical evidence of 
record.  In particular, a September 2000 VA examiner 
concluded after reviewing the record that the veteran's 
clinical picture was equivocal and inconsistent.  According 
to the September 2000 examiner, the veteran appeared to 
present himself differently to different evaluators, at times 
presenting as psychotic, at times presenting as depressed, 
and at other times presenting as clear and angry.  This is 
consistent with the March 2003 examiner's finding that the 
veteran is deliberately attempting to manipulate health care 
providers, which the examiner determined was a manifestation 
of a personality disorder.

The March 2003 findings are also supported by a May 1998 VA 
examination, which found that the veteran suffered from 
opiate dependence and a probable mixed personality disorder.  
The May 1998 examiner further concluded that the veteran did 
not have an acquired psychiatric disability secondary to his 
military service.  In so finding, the examiner did not think 
it likely that the service-connected injury to the veteran's 
femur would have resulted in a psychiatric disorder.  Rather, 
the May 1998 examiner concluded that the veteran's 
difficulties are probably due to a personality disorder or 
his character structure rather than a service-induced 
psychiatric problem.  

The Board observes, as an example of the veteran's 
inconsistent presentation leading to diagnoses based on 
guesswork, a diagnosis of bipolar disorder in a February 2002 
VA hospital admission report.  However, despite the initial 
listing of bipolar disorder, the results of testing during 
hospitalization indicated that the veteran did not in fact 
have a bipolar disorder, and that most of his symptoms were 
due to malingering and a personality disorder.  

That hospital report makes it clear that the veteran was 
noted to have been admitted based on claims of depression and 
suicidal ideation.  Once admitted, however, he demanded 
methadone and Ritalin [although testing indicated that he did 
not have Attention Deficit and Hyperactivity Disorder 
(ADHD)].  He also demanded narcotics for back pain, although 
these physical complaints were found to be not objectively 
supported.  He was also noted to have fabricated a claim that 
he had undergone back surgery.  The initial diagnosis of 
bipolar disorder was not corroborated clinically.  This type  
of behavior exhibited by the veteran is consistent with the 
observations and findings of the March 2003 examiner.  

The veteran was diagnosed with schizophrenia and 
schizoaffective disorder by Dr. N.S.S. in September 1992 and 
December 1992, and in July 1995.  [It is noted that Dr. 
N.S.S. also diagnosed a personality disorder as well.]  
However, despite what appear to be fairly thorough 
examinations in both instances, Dr. N.S.S. did not provide an 
explanation for his diagnosis of schizophrenia.  The 
inclusion of the examiner's reasoning and a discussion of the 
alternatives are critical in the Board's evaluation of the 
medical evidence. 

In the absence of an explanation of why schizophrenia and/or 
schizoaffective disorder were present; in light of much other 
medical evidence which indicates that the veteran has 
presented in an inconsistent fashion to various examiners; 
and considering many subsequent diagnoses of personality 
disorder, the Board discounts the diagnoses of Dr. N.S.S.  
See also Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) [the 
Board may reject a claimant's medical evidence on the basis 
of other independent medical evidence].     

There are also of record numerous diagnoses of various other 
psychiatric disabilities or suspected disabilities, including 
somatization disorder, mood disorder, anxiety disorder, 
dysthymia, chronic pain disorder, attention deficit disorder, 
impulse control disorder, organicity and factitious disorder.  
The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  For the reasons 
stated with respect to a diagnosis of schizophrenia, the 
Board does not find these assorted and isolated diagnoses to 
be persuasive.  The record as a whole, as explained somewhat 
by the September 2000 examiner and to a much greater degree 
by the March 2003 VA examiner, shows that the veteran 
presented differently to different examiners, accounting for 
the myriad of different diagnoses.  The explanation provided 
for this was personality disorder/malingering/exaggeration of 
clinical presentation for secondary gain.    

Specifically with respect to a possible diagnosis of 
depression or dysthymia, as has been suggested by several 
examiners, the Board again points to the opinion of the March 
2003 examiner as strongly and convincingly arguing against 
such diagnoses.  The March 2003 examiner reasoned that, 
although the veteran frequently presented with depressive 
symptoms, he had no observable depression or objective 
findings that would justify a diagnosis of a major depressive 
disorder, and this has led some to diagnose dysthymic 
disorder instead.  

This conclusion is consistent with other medical evidence of 
record.  A private psychiatric examination conducted by Dr. 
A.Y.D. in May 1995 showed no evidence of depression.  Rather, 
the veteran was found to be consumed by his claim with VA and 
his need to continue his request for compensation.  His main 
complaint was his need for medication.  Dr. A.Y.D. suggested 
a rule out diagnosis of personality disorder.

The September 2000 VA examiner, in a March 2001 addendum, 
concluded that, although theoretically, misuse of opioids 
could potentially aggravate an existing depressive disorder, 
the veteran did not present as significantly depressed during 
his assessment.  In fact, the veteran scored in the 
asymptomatic or nondepressed range on the Beck Depression 
Inventory.  He specifically refuted the statement of Dr. B.L. 
that the veteran's depression was exacerbated by opioid 
dependence.  The VA examiner found that to some extent the 
veteran's clinical presentation was an exaggerated response 
for the purpose of obtaining external rewards, i.e., 
financial compensation or medication.

The veteran's behavior in inpatient and outpatient settings 
has included agitation, particularly when frustrated in his 
attempts to get his desired medication, verbal 
overproduction, and disorganized rambling speech.  This has 
evidently led to speculation that he has some form of 
psychosis or ADHD.  However, the March 2003 examiner 
concluded that the veteran has clearly overstated, 
exaggerated and presumably fabricated somatic symptoms in an 
attempt to continue receiving desired medications.  

As pointed out by the veteran's attorney in the December 1998 
notice of disagreement, a May 1997 pain clinic note states 
that the veteran has a mood disorder secondary to his chronic 
pain.  However, this finding is not explained.  
The examiner does not provide the reasoning for his 
conclusion, does not describe the evidence he reviewed in 
reaching his conclusions, and does not discuss other possible 
theories to account for the veteran's symptoms, including 
what appears to be the most prominent theory of record, that 
the veteran suffers from a personality disorder.  The March 
2003 VA examination and the evidence consistent with it, as 
described above, do provide such detail and analysis, and 
they do account for other possible theories.  For that 
reason, the Board is not persuaded by the May 1997 finding.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 
15 Vet. App. 362, 367 (2001) [the Board may appropriately 
favor the opinion of one competent medical authority over 
another].
  
The March 2003 examiner also commented on Dr. B.L's diagnosis 
of PTSD, purportedly based on the veteran's account of 
watching his father shoot himself, and exacerbated by his 
military service.  However in addition to his finding that 
the veteran has clearly overstated, exaggerated and 
presumably fabricated somatic symptoms in an attempt to 
continue receiving desired medications, the VA examiner also 
found that the veteran appears to be unwilling and too 
hampered by disorganization to give a clear history that 
would support a diagnosis of PTSD.  
The examiner concluded that, if the veteran does have PTSD, 
it is not realistic to assert that PTSD would have been 
exacerbated by four months of basic training, or by opioids.

That opinion is supported by a VA PTSD examination conducted 
in October 2000.  The examiner concluded that the veteran did 
not have PTSD.  In fact, the examiner concluded that he had 
no neuropsychological diagnosis.  He found that, although 
there are indications of inconsistency, suggestive of Adult 
Attention Disorder, significant data indicate strongly 
against such a diagnosis.  The examiner found that attitude, 
motivation and immediate decisions were responsible for the 
inconsistencies noted during the examination.  

The September 2000 VA examiner, although finding that the 
veteran's clinical presentation was exaggerated for the 
purpose of obtaining external rewards, raised the possibility 
of a factitious disorder.  However, he stated that he was not 
able to determine whether such a diagnosis was indicated.  

The March 2003 examiner also addressed the question of a 
factitious disorder, referring to a finding of the October 
2000 VA PTSD examiner that the veteran was attempting to 
appear impaired.  He stated that, although the examiner 
concluded that the veteran did not have a psychological 
impairment, such observations have led to consideration of a 
factitious disorder.  However, the March 2003 examiner 
concluded that the fact that the veteran's deliberate 
distortions have been in the pursuit of drugs and 
compensation would lead most to conclude that his behavior is 
the result of malingering rather than a factitious disorder.  

In light of overwhelming evidence, over many years and as 
evaluated by many examiners, that the veteran is motivated by 
secondary gain in his pursuit of drugs and monetary benefits 
from VA the evidence suggesting the existence of psychiatric 
disorders such as depression, PTSD, anxiety disorder, 
schizophrenia, and bipolar disorder is simply not persuasive.  
The finding of the March 2003 examiner is much more 
persuasive in that it provides a comprehensive theory of 
disability that accounts for not only the inconsistent 
symptomatology seemingly displayed by the veteran, but also 
the numerous and varied diagnoses rendered by other health 
care providers.  This opinion harmonizes the divergent and 
often contradictory evidence that has accumulated over the 
more than 20 years since this veteran left service.

The Board therefore finds that, in accordance with the 
findings of the March 2003 examiner, in addition to the 
veteran's already service connected opiate dependence, the 
only additional confirmed psychiatric diagnosis is a 
personality disorder.  
As discussed above, personality disorders are considered to 
be congenital or developmental disabilities for which service 
connection may not be granted.  
See 38 C.F.R. § 3.303, 4.9, 4.127 (2004).

The Board acknowledges the October 2001 argument of the 
veteran's attorney that the veteran should be granted the 
benefit of the doubt, based on a finding of the veteran's 
treating physician that the veteran has depression.  The 
attorney stated that "[c]ommon sense would indicate that the 
treating physician's opinion, based on a long-term 
relationship with the patient and first-hand knowledge of his 
condition and treatment, should weigh more heavily."  
However, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of any other physician.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  So has the United States Court of 
Appeals for the Federal Circuit.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001)  

Moreover, the benefit of the doubt rule, which was explained 
in the law and regulations section above, does not mean that 
one isolated piece of evidence in favor of a claimant somehow 
brings the evidentiary record into equipoise.  
The Board is obligated to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The benefit of the doubt 
rule is not applicable in cases, such as this in which 
evidence against a claim preponderates.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) [the benefit 
of doubt rule does not apply when preponderance of the 
evidence is against a claim].
 
In short, for reasons stated above the Board concludes that 
evidence indicating that the veteran has depression is 
outweighed by evidence showing that he has a personality 
disorder.  The Board specifically declines to overweight the 
opinion in favor of a diagnosis of depression in light of the 
contrary evidence of record.

The veteran's attorney has also contended that the Board 
should consider favorably the findings of SSA with respect to 
disability compensation.  Although SSA determinations may be 
relevant in VA disability determinations, they are not 
binding on the VA.  See Pierce v. West, No. 97-7067 (Fed. 
Cir. Mar. 16, 1998) (unpublished decision); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).
Here, the SSA determination ascribed the veteran's problems 
with employability to affective disorder and personality 
disorder.  The latter is amply demonstrated in the other 
evidence of record.  "Affective disorder" is not listed in 
DSM-IV as a diagnosis.  Schizoaffective disorder has been 
addressed by the Board above and has been rejected as a 
viable diagnosis in light of the remainder of the evidence.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
persuasive evidence of a compensable psychiatric disability 
other than opiate dependence, service connection may not be 
granted on either a direct or secondary basis.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran has alternatively contended that he should be 
granted service connection on a direct and a secondary basis.  
In the absence of a current disability for which service 
connection may be granted, namely an acquired psychiatric 
disorder, both theories are moot.  However, of interest, the 
veteran submitted a March 1980 document from his brief 
military service in an attempt to establish the existence of 
psychiatric symptoms in service.  However, that document 
contains a recommendation that the veteran be separated from 
the service based on his abuse of sick call to get out of 
training and his threatening suicide as a means to get out of 
the Army.  The veteran's commanding officer stated that the 
veteran malingered to avoid duty and had been vocal in 
stating that he would do anything, including suicidal 
gestures, in order to be discharged.  While the veteran 
disputes the opinions contained in this document, and it is 
not a medical opinion, it in fact supports the more recent 
evidence as an example of the veteran's long-standing pattern 
of manipulative behavior.

Because service connection may not be granted based the Board 
finding that no current acquired psychiatric disability 
exists, the remaining Hickson and Wallin elements need not be 
addressed.  

The Board therefore finds that, as a preponderance of the 
evidence is against a showing that the veteran has an 
acquired psychiatric disorder (other than previously service-
connected opiate dependence), his claim of entitlement to 
service connection for a psychiatric disorder is denied.

2.  Entitlement to an increased disability rating for 
service-connected opiate dependence, currently evaluated as 
noncompensably disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Revised regulations

VA issued revised regulations amending the portion of the 
rating schedule dealing with mental disorders, effective 
November 7, 1996.  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  VAOGCPREC 7-2003.  In this case, the 
veteran's claim was received in December 1996; therefore, 
only the current version of the regulations applies.

Specific schedular criteria

The VA schedule for rating disabilities provides the 
following levels of disability for all psychiatric 
disabilities, with the exception of eating disorders:

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9326 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Analysis

Assignment of diagnostic code 

The veteran's service-connected opiate dependence is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9326 (2004).  Before reaching 
the merits of the claim, the Board must first determine 
whether this is the most appropriate diagnostic code given 
the circumstances of this case.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9326 pertains to dementia due to neurologic 
or general medical conditions or those that are substance 
induced, to include drugs alcohol and poisons.  This 
diagnostic code appears to directly address the veteran's 
diagnosed opiate dependence.  In any case, the Board notes 
that with the exception of eating disorders, all mental 
disorders are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9326.

Schedular rating

The Board is presented with a record on appeal which 
demonstrates that, in addition to opiate dependence, the 
veteran has been diagnosed with a personality disorder that 
is not service connected.  This matter has been discussed at 
some length in connection with the first issue on appeal.  

In determining the proper evaluation to assign the veteran's 
opiate dependence, the Board may not consider symptomatology 
that is medically attributable to the non-service-connected 
personality disorder.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

Based on instructions contained in the Board's February 2002 
remand, the March 2003 examiner was specifically asked to 
apportion the veteran's symptoms among his service-connected 
and non-service-connected psychiatric disabilities.  In 
essence, the March 2003 examiner found that symptomatology 
directly associated with the use of opiates is not a 
significant factor in the veteran's overall psychiatric 
picture.  The March 2003 VA examiner specifically found that 
the veteran's personality disorder accounted for the 
veteran's disorganized speech patterns, his paranoid 
ideation, his recurrent pattern of conflict with authority 
figures and a recurrent pattern of deliberate deception.  
This is similar to the report of a July 1994 VA examiner, who 
also diagnosed a personality disorder and found that symptoms 
such as irritability, aggressiveness, hostility and reduced 
tolerance to stress and pressure were associated with it.  
There was no symptomatology identified in either report which 
was related to opiate dependence. 

The Board believes that it is important to highlight the 
distinction between symptomatology associated with drug 
seeking from that associated with opiate dependence.  The 
March 2003 examiner put it bluntly:  "The patient has 
clearly overstated, exaggerated, and presumably fabricated 
somatic symptoms in an attempt to continue receiving desired 
medications. . . . The fact that that these deliberate 
distortions have been in the service of desired drugs and 
[monetary] compensation would lead most to observe that this 
is malingering . . . ."  

Along similar lines, a September 1994 hospitalization report 
includes a finding that the veteran exhibited a lot of angry 
behavior, which the veteran linked to his pain, but which was 
mostly secondary to his characterologic problems.   In May 
1998, the VA examiner stated that the veteran did not have an 
acquired psychiatric disability secondary to military 
service, but stated that he seems to be holding onto his 
injuries as a basis for his current difficulties.  The 
examiner specifically attributed this to his personality or 
character structure rather than to an actual service-induced 
psychiatric problem.  The VA examiner mentioned the veteran's 
opiate addiction, but did not ascribe any symptoms or 
particular disability to it.  

Significantly, the October 2000 VA examiner concluded that 
the veteran did not have a neuropsychological diagnosis.  
Although the examiner mentioned the "confound of medications 
and admitted drugs of abuse", he found that the veteran's 
attitude, motivation, and immediate decisions were the 
primary factors with respect to the inconsistencies noted 
during the examination.  This would appear to support the 
findings of the March 2003 examiner and others in implicating 
the veteran's personality disorder as his sole source of 
psychiatric impairment.

In short, the medical opinions of record indicate that the 
veteran's drug seeking
drug seeking behavior is not part of his opiate dependence 
but rather is symptomatic of his personality disorder.  In 
light of these findings, it does not appear that any 
significant current psychiatric symptomatology can be 
associated with the veteran's service-connected opiate 
addiction.  The Board can identify no evidence indicating 
that the veteran was found to be under the influence of 
opiates during any examination or that any particular 
behavior noted was attributed by competent medical examiners 
to the influence of opiates.  Indeed, as noted by the 2003 
examiner, the veteran's opiate dependence appears to be in 
remission.  

While the Board notes that the criteria for a 10 percent 
rating, as described above,  specifically include symptoms 
controlled by continuous medication, the Board does not 
believe that "continuous medication" contemplates the 
opiates themselves, as the opiates do not control and are not 
intended to control symptoms, but clearly are the cause of 
them.  Rather, such terminology contemplates medication 
prescribed to combat the effects of opiate addiction.  While 
the veteran has been treated for his addiction, the evidence 
does not show that the veteran is currently taking medication 
on a continuous basis for this purpose.  

Accordingly, the Board concludes that, based on the medical 
evidence of record, that symptomatology attributable to the 
veteran's service-connected opiate addiction is nonexistent.  
The criteria for a 10 percent or higher disability rating are 
not met or approximated.  See 38 C.F.R. § 4.31 (2004).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
opiate dependence has not changed appreciably during the 
appeal period.  There appears to have been none of the 
symptoms attributable to opiate dependence which would allow 
for the assignment of a compensable disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from December 9, 1996.   

Extraschedular ratings

The veteran's representative has contended that his opiate 
dependence renders him unemployable.  Therefore, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2004) pertaining to the assignment of extraschedular 
ratings.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that in addition to his service connected 
opiate dependence, the veteran has also been diagnosed with a 
personality disorder, and as discussed in great detail above 
his reported psychiatric symptoms, including drug seeking 
behavior, have been medically attributed to that personality 
disorder.  The veteran has not worked for many years, but 
this has been attributed to personality disorder and mood 
disorder, not to opiate dependence.  See the report of the 
March 2003 VA examination.  As discussed elsewhere in this 
decision, there also appears to be an element of malingering 
in the veteran's makeup, which has been noted by several 
examiners.

Although there is some evidence of hospitalization 
specifically for detoxification purposes, these 
hospitalizations have primarily been attributed to drug 
seeking behavior related to his personality disorder.  This 
was made clear in the March 2003 examination report, in which 
the VA examiner noted that the veteran present for 
hospitalization complaining of various symptoms but one 
inside the hospital devoted his time in attempts to secure 
narcotics and other drugs.  

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.



In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected opiate 
dependence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
compensable rating for his service-connected opiate 
dependence.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to TDIU.

Relevant law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

Analysis

Schedular basis

Service connection is currently in effect for a left femur 
fracture, evaluated as 10 percent disabling, a donor site 
scar of the left iliac crest, evaluated as 10 percent 
disabling, a low back disorder, evaluated as 10 percent 
disabling, and for opiate dependence and a scar of the left 
thigh, each evaluated as noncompensably disabling.  Thus, the 
veteran has five service-connected disabilities, the highest 
of which is evaluated as 10 percent disabling, and which 
combined amount to a 30 percent disability rating.  The 
veteran thus fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a) (2004).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Accordingly, the Board has considered 
whether the veteran's claim for TDIU should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the evidence on file, the veteran has not worked 
since 1991. Although the veteran's service-connected 
disorders clearly cause industrial impairment, as reflected 
in the combined 30 percent rating, the evidence does not show 
that they, when considered in isolation, prevent him from 
substantially gainful employment.  Indeed, as has been 
discussed at great length in connection with the first two 
issues on appeal, the medical evidence strongly indicates 
that the veteran's non service-connected personality disorder 
is the primary factor in his occupational impairment.  

The veteran's service-connected disabilities consist of two 
musculoskeletal disabilities (low back and left femur 
fracture residuals) and scars (left iliac crest and left 
thigh).  There is little if any evidence that these cause him 
any impairment.  Indeed, the September 2000 examiner noted 
that, at times the veteran got up and "almost danced around 
the room", moving perfectly normally from one foot to the 
other.  He was noted to have a normal gait.  He was able to 
squat and get up normally.  Similarly, in February 1998, he 
was found to have an almost normal gait.  There were no 
postural abnormalities and the veteran was noted to have no 
pain associated with motion of his lumbar spine.  The 
veteran's scars were also noted, but were not found to impair 
the veteran in any way.  

In short, the medical evidence strongly indicates that the 
veteran's physical complaints play virtually no role in his 
employment picture.  An August 1995 SSA disability 
determination, which shows that the veteran was found to be 
disabled due to an affective disorder and a personality 
disorder, is consistent with this finding.  The veteran's 
service-connected physical disabilities were not listed. 

The Board has discussed the veteran's service-connected 
opiate dependence in much detail above; that discussion will 
not be repeated here.  To summarize, the medical evidence 
indicates that the condition does not account for any 
significant symptomatology.  On the other hand, the medical 
evidence is replete with indications that the veteran's 
personality disorder is the source of his unemployability.  

A May 1997 VA treatment report includes a finding that the 
veteran was unemployable due to a mood disorder, ADHD, and 
chronic pain disorder.  The medical evidence demonstrates 
that these diagnoses are in fact encompassed by the 
personality disorder, which is not service connected.  
Accordingly, while the evidence does indicate that the 
veteran is unemployable, his unemployability has been 
attributed to non-service-connected factors.  

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim. The veteran's claim of entitlement to TDIU is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to a compensable disability evaluation for opiate 
dependence is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


